Per Curiam :
The information accused the- defendant, of the crime of practicing medicine without lawful authorization and registration. We have carefully examined the record in this case and have reached the conclusion that upon the facts presented the defendant had not committed the crime- charged.
In People v. Allcutt (117 App. Div. 546 ; affd, 189 N. Y. 517), this court said: “It may be difficult by a precise definition to draw the line between where nursing ends and the practice of medicine begins,, and the court should not attempt, in construing .this - statute to lay down in any case a hard, and- fast rule upon the subject, as the courts have- never undertaken to mark the limits of the police power of the. State or to have precisely defined -what constitutes fraud. What the courts have- done is to .say that given legislation was or was not within the limits of the police power, or that certain *843actions were or were not fraudulent.” We thereupon proceeded to review all of the facts in that case and drew the conclusion there- . from that Allcutt came within the purview of the statute prohibit" ing the practice of medicine without being lawfully authorized and registered, and sustained the conviction.
In the Cáse at bar the learned district attorney has collated certain of the facts which were similar to those presented in the Allcutt case, and upon them urges that the judgment should be affirmed. But there were other facts of great importance to the conclusion reached in the Allcutt case not present here. It would serve no useful purpose to set forth the evidence because, as we have said, -the court declines to lay down a hard and fast rule in such cases. ,
As upon the whole case we find that no crime was committed and that the defendant was improperly convicted, the judgment appealed from should be reversed.
•Present — Patterson, P. J., Ingraham:, . McLaughlin, Clarke . and Houghton, JJ. -
Judgment reversed. Settle order on notice.